Citation Nr: 0840845	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In that decision, the RO addressed, among 
other claims, the veteran's claims for service connection for 
hearing loss, tinnitus, and post-traumatic stress disorder.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a videoconference hearing in July 2007.  
A transcript of the hearing has been associated with the 
veteran's claims file.

Additionally, in the report of the veteran's January 2006 VA 
medical examination, the VA examiner diagnosed the veteran 
with anxiety disorder secondary to his general medical 
condition, which was identified as "previous gunshot wound 
with post traumatic amnesia and suspect transient cerebral 
hypoperfusion."  The Board notes that the veteran is 
currently service connected for traumatic heart disease and 
chronic brain syndrome, both associated with a gunshot wound 
to the left chest the veteran incurred during active duty in 
Vietnam.  The Board infers from the examiner's comments a 
claim of service connection for anxiety disorder secondary to 
the veteran's service-connected traumatic heart disease and 
chronic brain syndrome.  As this claim has not been 
adjudicated by the RO, it is not before the Board; it is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within 
one year of separation from service; current hearing loss is 
not attributable to military service.

2.  Tinnitus was not demonstrated in service; it is not 
attributable to military service.  

3.  The veteran does not now experience a post-traumatic 
stress disorder.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The veteran does not have a post-traumatic stress 
disorder that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through a May 2005 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the May 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned May 2005 letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided prior to 
the initial adjudication of the veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran received such notification in the November 2006 
statement of the case.  The Board does not now have such 
issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The veteran's service treatment records have been 
obtained and associated with the claims file.  The veteran 
was given VA examinations in January 2006, and records of 
private medical treatment as well as reports of his ongoing 
treatment at the Iowa City VA Medical Center have been 
associated with the claims file.  The veteran has further 
been given the opportunity to submit evidence, and he and his 
representative have provided written argument in support of 
his claim.  Otherwise, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, existing records pertinent to the claims 
on appeal that need to be obtained.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

Service connection for post-traumatic stress disorder (PTSD) 
requires:  (1) a medical diagnosis of PTSD in according with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

Regarding the veteran's claims for service connection for 
hearing loss and tinnitus, relevant medical evidence consists 
of the veteran's service treatment records, treatment records 
from the Iowa City VAMC, and a VA examination conducted in 
January 2006.  The Board notes that no report of medical 
examination from the veteran's entry onto active duty is of 
record.  At the time of his separation from active duty, the 
veteran's March 1970 report of medical examination (measured 
in ISO units) revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5

25
LEFT
5
10
0

30

The veteran did not complain of and was not treated for any 
problems with his hearing while in service.  

At the veteran's January 2006 VA examination, the veteran 
reported having had difficulty hearing for 25 years.  He 
reported that he experienced combat while serving in Vietnam, 
to which he attributed his hearing loss.  He further reported 
having recreational noise exposure with his use of power 
tools in woodworking but stated that he used hearing 
protection.  The veteran further complained of having 
experienced a whistling sound in his ears for approximately 4 
years prior to the examination, which he attributed to 
military service.  Audiological evaluation found that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
60
60
LEFT
25
35
55
60
70

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 80 percent in the left ear, 
based on Maryland CNC testing.  The examiner diagnosed the 
veteran with bilateral sensorineural hearing loss and 
tinnitus.  She opined that the hearing loss and tinnitus were 
not as likely as not related to the veteran's service, noting 
that without evidence of hearing loss at the veteran's 
separation from service, she was unable to link the hearing 
loss etiologically to his service.  She further noted that 
the veteran's reported onset of tinnitus was "more recent," 
rendering it less likely than not that the tinnitus was 
related to the veteran's active duty. 

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  The Board concedes that VA examination 
confirms that the veteran currently suffers from hearing loss 
and tinnitus.  The Board concludes, however, that there is no 
competent medical evidence relating either current disorder 
to service.  Here, even conceding the veteran's exposure to 
noise while in service, there is no evidence showing a link 
between current disability and military service.  
Additionally, there is no evidence suggesting that 
sensorineural hearing loss became manifest to a compensable 
degree within a year of the veteran's separation from 
qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  
Noting that the veteran had, by her estimation, normal 
hearing on discharge from service and that no hearing loss or 
tinnitus was noted in the veteran's service treatment 
records, the VA audiologist gave as her medical opinion that 
it is not at least as likely as not that any current hearing 
loss is related to the veteran's military service.  This 
medical opinion is not controverted by any medical evidence 
of record.

The Board notes that at the July 2007 hearing before the 
undersigned Veterans Law Judge, the veteran reported that his 
hearing declined while he was in service.  He further 
described several incidents in which he lost his hearing 
temporarily after being exposed to acoustic trauma in the 
form of weapons fire.  In this regard, the Board notes, 
first, that it does not question that the veteran was exposed 
to acoustic trauma in service.  Nor does the Board question 
that he presently suffers from hearing loss and tinnitus.  
However, in order for the veteran's claims to be granted, the 
record would have to contain competent evidence linking the 
present disorders to service.  Here, there is no such 
evidence, nor is there evidence in the veteran's service 
treatment records to indicate that he complained of or sought 
treatment for problems with his hearing during service.  
Indeed, as noted above, the only medical opinion of record 
that speaks to the relationship between current disabilities 
and service is an unfavorable one.  Relevant law and 
regulations do not provide for the grant of service 
connection in the absence of competent evidence linking the 
current disability to service.  The Board is satisfied that 
the VA audiologist's opinion is adequate for deciding this 
appeal.

Regarding the veteran's tinnitus claim, because tinnitus 
cannot be objectively observed (except in rare instances), 
its presence is conceded.  However, the January 2006 
audiologist's medical opinion, based on the record, including 
the veteran's own history, is that the veteran's tinnitus is 
not at least as likely as not related to military service.  
Because this opinion is not controverted by any other medical 
evidence of record, in light of the foregoing analysis and 
the underlying facts, the veteran's service connection claims 
for hearing loss and tinnitus must be denied.

The Board has considered the veteran's contention that his 
claimed hearing loss and tinnitus resulted from his time in 
service.  The veteran, however, has not demonstrated that he 
has any medical expertise to make such an opinion.  The Board 
notes that although the veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of his disabilities.  As a layperson without the 
appropriate medical training and expertise, the veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as whether there exists a medical nexus 
between any current disability and service.  See Bostain, 
11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board thus concludes that the probative medical evidence 
of record does not link the veteran's current hearing loss or 
tinnitus to service because the medical evidence contains no 
suggestion of such an etiological link and therefore does not 
raise a reasonable doubt that the current disabilities are 
related to service.  Therefore, the Board concludes that the 
veteran's claimed hearing loss and tinnitus were not incurred 
in or aggravated by service.  The claims for service 
connection for hearing loss and tinnitus must thus be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

Turning to an analysis of the veteran's claim for service 
connection for PTSD, the Board notes that the veteran 
contends that he was exposed to traumatic events while he was 
in Vietnam that led to his PTSD.  However, in this case, a 
review of the medical evidence of record does not reflect 
that the veteran has a current diagnosis of PTSD.  Here, the 
veteran's service treatment records are silent for any 
report, diagnosis, or treatment for PTSD or any other 
psychological complaint or disorder.  The veteran's 
separation report of medical examination, prepared in March 
1970, identifies psychological abnormalities noted at 
discharge, including mild encephalopathy due to 
cerebrovascular insufficiency manifested by mild aphasia and 
memory deficit, but do not suggest a diagnosis of other 
related psychological disorders.  

Relevant post-service evidence consists of a January 2006 VA 
examination as well as records of the veteran's treatment 
with a private treatment provider in 1990 and 1991.  In the 
January 2006 examination, the examiner noted the veteran's 
in-service stressor of experiencing combat while serving in 
Vietnam and suffering a gunshot wound to the left chest 
during combat.  The examiner noted the veteran's report of 
having intermittent flashbacks of his time in Vietnam and 
avoiding sounds, smells, and people that would trigger 
recollections of service.  The examiner noted the veteran's 
complaints of moodiness and difficulty getting along with 
others, especially in employment settings.  The examiner 
further noted that the veteran exhibited some PTSD symptoms 
but concluded that the veteran did not meet the full criteria 
for a diagnosis of PTSD, finding that he did not present with 
sufficient symptoms to warrant a diagnosis.  The examiner 
noted in addition that the veteran "does not appear to meet 
the full criteria for post traumatic stress disorder," 
although she found that he did exhibit some symptoms of PTSD 
that were likely related to his combat experiences and 
injuries.  The veteran's diagnosis was anxiety disorder 
secondary to general medical condition, identified as 
previous gunshot wound with post-traumatic amnesia and 
suspect transient cerebral hypo-perfusion, and personality 
change secondary to general medical condition.  

Records of the veteran's private treatment reflect that he 
sought counseling with a  private therapist from January 1990 
through December 1991.  Treatment records indicate that the 
veteran was treated during this time for PTSD symptoms of 
bouts of depression, anger, and deteriorating relationships 
with family members, related to his service in Vietnam.  His 
treating therapist diagnosed him initially with "PTSD 
symptoms manifested; not up to DSM III-R [Third Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Revised] standards."  
This diagnosis was repeated on multiple treatment records 
throughout the course of the veteran's treatment.  The Board 
acknowledges that on one occasion in March 1991, the 
veteran's diagnosis was identified as "PTSD chronic."  
However, his treating therapist did not indicate at that time 
that the diagnosis was made pursuant to the DSM III-R, and no 
subsequent treatment records from the therapist indicate that 
a definite diagnosis of PTSD pursuant to the DSM III-R was 
ever made.  

Here, there is some medical evidence suggesting PTSD in 
accordance with 38 C.F.R. § 4.125(a).  However, the Board 
finds that the preponderance of the evidence is that veteran 
does not have PTSD related to the in-service stressors, which 
have been conceded. The majority of the clinical records that 
include a diagnosis do not assign a diagnosis of PTSD, but 
conclude instead that the veteran in fact does not display 
the requisite symptoms to warrant a PTSD diagnosis.  The 
Board notes in particular that, with the exception of the 
March 1991 private treatment record, the veteran's treatment 
providers have consistently noted symptoms of post-traumatic 
stress disorder that are insufficient to warrant a diagnosis 
of PTSD under the DSM III-R or DSM-IV.  Finally, the Board 
finds persuasive the January 2006 VA PTSD examiner's opinion 
that the veteran does not have PTSD related to his military 
service.

The Board has considered the evidence favorable to the claim 
but finds this evidence less persuasive than the other 
medical evidence of record, which indicates that the veteran 
does not have PTSD despite exhibiting some PTSD-like 
symptoms.  In sum, the Board finds that the diagnosis of PTSD 
assigned to the veteran by his private treatment provider in 
March 1991 is simply not consistent with the other medical 
evidence and opinions of record.

The Board has considered the veteran's assertions that he has 
PTSD related to his confirmed in-service stressor but finds 
that there is no evidence of record showing that he has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
diagnosis and etiology of his current mental disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2008).  Consequently, the veteran's own 
assertions as to the diagnosis and etiology of his claimed 
PTSD have no probative value.

The Board acknowledges that the RO has conceded that the 
veteran's alleged stressor has been confirmed as being 
consistent with the veteran's experiences in combat while 
serving in Vietnam.  See 38 C.F.R. § 3.304(f)(1).  However, 
the Board notes that the January 2006 VA examiner explicitly 
considered the veteran's confirmed stressor in her 
examination and concluded that, even assuming the accuracy of 
the stressor, the veteran does not suffer from PTSD.  

The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. § 1110.  In the absence of proof of a current 
disability, the claim for service connection for PTSD cannot 
be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


